        Case 4:19-cv-02221 Document 1 Filed on 06/20/19 in TXSD Page 1 of 3



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


 ITUNU SOFIDIYA,                                         §
      Plaintiff,                                         §
                                                         §
 v.                                                      §
                                                         §   Civil Action No: 4:19-cv-2221
 TEXAS SOUTHERN UNIVERSITY AND                           §
 THURGOOD MARSHALL                                       §
 SCHOOL OF LAW,                                          §
       Defendants.
______________________________________________________________________________

                    DEFENDANTS’ NOTICE OF REMOVAL
______________________________________________________________________________

          NOW COMES Defendants Texas Southern University and Thurgood Marshall School of Law

(“Defendants”), and respectfully show that:

          1.        Removal Provision: This removal is pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C.

§1367(a). Plaintiff Itunu Sofidiya asserts federal claims under 42 U.S.C. § 2000e et seq. for gender

discrimination, retaliation, and hostile working environment, and the federal Equal Pay Act, which

invokes this Court’s federal-question jurisdiction. See Plaintiff’s Original Petition and Request for

Disclosure at ¶¶ 16, 18, 21, 24.

          2.        State Action: This action was initially filed in the 190th Judicial District Court of

Harris County, Texas, on April 16, 2019, in Cause No. 2019-26904. Plaintiff is Itunu Sofidiya.

Defendants are Texas Southern University and Thurgood Marshall School of Law. Defendants have

been served with this lawsuit. Defendants filed their Original Answer and Affirmative Defenses in

state court on June 17, 2019. Venue is proper in the United States District Court for the Southern

District of Texas, Houston Division.




Defendants’ Notice of Removal                                                                   1
        Case 4:19-cv-02221 Document 1 Filed on 06/20/19 in TXSD Page 2 of 3



          3.        Nature of the Lawsuit: Plaintiff Itunu Sofidiya alleges that Defendants violated the

Texas and Equal Pay Act, and as a direct result of Defendants’ discriminatory gender-based pay

differences, suffered gender discrimination in violation of Title VII of the Civil Rights Act of 1964.

See Plaintiff’s Original Petition at ¶¶ 16, 18, 21, 24. Plaintiff further alleges retaliation with the threat

of firing her for demanding equal wages, benefits and rights for herself and other women during her

employment at Texas Southern University, ending in 2018 with her constructive discharge. See

Plaintiff’s Original Petition at ¶ 21, 24.

          4.        Jury Demand: Plaintiff requested a trial by jury in her Original Petition and

Request for Disclosure.

          5.        Removal Requirements of 28 U.S.C. §1441: This action is a civil action raising a

federal question of which this Court has original jurisdiction under 28 U.S.C. § 1331, and is one

which may be removed to this Court by Defendants, pursuant to the provisions of 28 U.S.C. § 1441

(a). This action also appears to raise a state-law claim which this Court has supplemental jurisdiction

under 28 U.S.C. § 1367(a). See Plaintiff’s Original Petition at ¶ 16 (noting that Plaintiff is “asserting

rights under the Texas and Equal Pay Act”).

          6.        Compliance with Deadline: Defendants were served with the Original Petition and

Request for Disclosure on May 21, 2019. Defendants file this notice of removal within the 30-day

time required by 28 U.S.C. 1446(b). See Bd. Of Regents of Univ. of Tex Sys v. Nippon Tel. & Tel. Corp., 478

F.3d 274 (5th Cir. 2007). Therefore, this removal is timely.

          8.        State Court Pleadings: Defendants are filing concurrently with this notice, as

required by Local Rules and 28 U.S.C. § 1446(a), a true and correct copy of all process and pleadings

served upon Defendants in the state court action.




Defendants’ Notice of Removal                                                                      2
        Case 4:19-cv-02221 Document 1 Filed on 06/20/19 in TXSD Page 3 of 3



          ACCORDINGLY, Defendants pray that this cause be removed to the United States District

Court Southern District of Texas, Houston Division, pursuant to 28 U.S.C. § 1441.

                                              Respectfully submitted.

                                              KEN PAXTON
                                              Attorney General of Texas

                                              JEFFREY C. MATEER
                                              First Assistant Attorney General

                                              DARREN L. MCCARTY
                                              Deputy Attorney General for Civil Litigation

                                              THOMAS A. ALBRIGHT
                                              Chief - General Litigation Division

                                              /s/ Natalee B. Marion
                                              NATALEE B. MARION
                                              Texas Bar No. 24075362
                                              Southern District No. 2724917
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              General Litigation Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2120
                                              (512) 320-0667 FAX
                                              natalee.Marion@oag.texas.gov
                                              ATTORNEYS FOR DEFENDANTS

                                  CERTIFICATE OF SERVICE
          I certify that a true and correct copy of the foregoing document has been served through

CM/ECF filing and certified mail, return receipt requested, on June 20, 2019, to the following:

Debra V. Jennings
LAW OFFICE OF DEBRA V. JENNINGS
14090 Southwest Frwy, #300
Sugar Land, Texas 77478
lawyerdvj@gmail.com
Attorney for Plaintiff                        /s/ Natalee B. Marion
                                              NATALEE B. MARION
                                              Assistant Attorney General

Defendants’ Notice of Removal                                                                3
